Electronically Filed
                                                         Supreme Court
                                                         SCWC-30227
                                                         21-DEC-2011
                                                         08:16 AM

                            NO. SCWC-30227


          IN THE SUPREME COURT OF THE STATE OF HAWAI'I


        STATE OF HAWAI'I, Respondent/Plaintiff-Appellee, 


                                 vs.


      LESLIE MICHAEL DABIS, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                (ICA NO. 30227; CR. NO. 07-1-342)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

   (By: Recktenwald, C.J., Nakayama, Duffy, and McKenna, JJ.;

                   and Acoba, J., dissenting)


          Petitioner/Defendant-Appellant Leslie Michael Dabis’s 

application for writ of certiorari, filed on November 10, 2011,

is hereby rejected. 

          DATED:   Honolulu, Hawai'i, December 21, 2011.

Vaughan S. Winborne Jr.         /s/ Mark E. Recktenwald

for petitioner/defendant­
appellant on the                /s/ Paula A. Nakayama

application

                                /s/ James E. Duffy, Jr. 


                                /s/ Sabrina S. McKenna




                        DISSENT BY ACOBA, J.


          Respectfully, I would accept certiorari in this case. 


                                /s/ Simeon R. Acoba, Jr.